Exhibit 10.8

 



REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of September 24, 2018, by and among FC Global Realty Incorporated, a Nevada
corporation (the “Company”), Opportunity Fund I-SS, LLC, a Delaware limited
liability company (“OFI”), and Dolev Rafaeli, Dennis M. McGrath and Yoav
Ben-Dror (each a “Note Holder” and, collectively the “Note Holders”).

 

RECITALS

 

A.           On the date hereof, the Company, OFI and the Note Holders entered
into a remediation agreement (the “Remediation Agreement”), pursuant to which
the Company has agreed, upon the terms and subject to the conditions set forth
in the Remediation Agreement, to issue (i) to the to the Note Holders shares of
the Company’s Series C Preferred Stock, $0.001 par value per share (the “Series
C Preferred Stock”), which are convertible into shares of the Company’s Common
Stock, $0.001 par value per share (the “Common Stock”), and (ii) to OFI shares
of the Company’s Series D Preferred Stock, $0.001 par value per share (the
“Series D Preferred Stock”), which are convertible into shares of Common Stock.

 

B.           In accordance with the terms of the Remediation Agreement, the
Company has agreed to provide certain registration rights for shares of Common
Stock underlying the Series C Preferred Stock and Series D Preferred Stock under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “Securities
Act”), and applicable state securities laws.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.            Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the Remediation Agreement will have the respective
meanings given such terms in the Remediation Agreement. As used in this
Agreement, the following terms have the respective meanings set forth in this
Section 1 and other terms are defined throughout this Agreement:

 

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

 

“Business Combination” means the business combination referred to in clause (B)
of the definition of Registrable Securities.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Commission Comments” means written comments pertaining solely to Rule 415 which
are received by the Company from the Commission to a filed Registration
Statement, which either (i) requires the Company to limit the number of
Registrable Securities which may be included therein to a number which is less
than the number sought to be included thereon as filed with the Commission or
(ii) requires the Company to either exclude Registrable Securities held by
specified Holders or deem such Holders to be underwriters with respect to
Registrable Securities they seek to include in such Registration Statement.

 



1 

 

 

“Effective Date” means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.

 

“Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed pursuant to Section 2(a), the earlier of: (i) the
150th day following the Filing Date and (ii) the fifth Trading Day following the
date on which the Company is notified by the Commission that the initial
Registration Statement will not be reviewed or is no longer subject to further
review and comments; (b) with respect to any additional Registration Statements
required to be filed pursuant to Section 2(a), the earlier of: (i) the 120th day
following the applicable Filing Date for such additional Registration
Statement(s) and (ii) the fifth Trading Day following the date on which the
Company is notified by the Commission that such additional Registration
Statement(s) will not be reviewed or is no longer subject to further review; (c)
with respect to a Registration Statement required to be filed under Section
2(b), the earlier of: (i) the 120th day following the Filing Date, and (ii) the
fifth Trading Day following the date on which the Company is notified by the
Commission that the Registration Statement will not be reviewed or is no longer
subject to further review and comments; and (d) with respect to any additional
Registration Statements required to be filed solely due to SEC Restrictions, the
earlier of: (i) the 120th day following the applicable Restriction Termination
Date and (ii) the fifth Trading Day following the date on which the Company is
notified by the Commission that such Registration Statement will not be reviewed
or is no longer subject to further review and comments. Notwithstanding the
foregoing, the Effectiveness Date shall be tolled (i.e., it shall be extended)
during such time as the Company is actively pursuing a Business Combination.

 

“Effectiveness Period” means, as to any Registration Statement required to be
filed pursuant to this Agreement, the period commencing on the Effective Date of
such Registration Statement and ending on (a) the date that all of the
Registrable Securities covered by such Registration Statement have been publicly
sold by the Holders of the Registrable Securities included therein, or (b) such
time as all of the Registrable Securities covered by such Registration Statement
may be sold by the Holders without restriction pursuant to Rule 144 as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means (a) with respect to the initial Registration Statement
required to be filed pursuant to Section 2(a), the 30th day following the date
hereof; (b) with respect to any additional Registration Statements required to
be filed pursuant to Section 2(a), the 30th day following the Effective Date for
the last Registration Statement filed pursuant to this Agreement under Section
2(a); (c) with respect to a Registration Statement required to be filed under
Section 2(b), the 30th day following the date on which the Company becomes
eligible to utilize Form S-3 to register the resale of Common Stock; and (d)
with respect to any additional Registration Statements required to be filed due
to SEC Restrictions, the 30th day following the applicable Restriction
Termination Date. Notwithstanding the foregoing, the Filing Date shall be tolled
(i.e., it shall be extended) during such time as the Company is actively
pursuing a Business Combination.

 



2 

 

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities and, if other than OFI or the Note Holders, a
Person to whom the rights hereunder have been properly assigned pursuant to
Section 7 hereof.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means: (i) all of the shares of Common Stock then
issued and issuable upon conversion in full of the Series C Preferred Stock
issuable to the Note Holders under the Remediation Agreement (assuming on such
date the shares of Series C Preferred Stock are converted in full without regard
to any conversion limitations therein), (ii) all of the shares of Common Stock
then issued and issuable to OFI under the Remediation Agreement, including upon
conversion in full of the Series D Preferred Stock issuable to OFI under the
Remediation Agreement (assuming on such date the shares of Series D Preferred
Stock are converted in full without regard to any conversion limitations
therein), all other shares of Common Stock held by OFI, and all shares of Common
Stock issuable to OFI upon conversion in full of the Series A Convertible
Preferred Stock held by OFI, and (iii) any securities issued or issuable upon
any stock split, dividend or other distribution, recapitalization or similar
event, or any price adjustment as a result of such stock splits, reverse stock
splits or similar events with respect to any of the securities referenced in (i)
or (ii) above. Notwithstanding the foregoing, a security shall cease to be a
Registrable Security for purposes of this Agreement from and after such time as
(A) the Holder of such security may resell such security without restriction
under Rule 144, as determined by the counsel to the Company pursuant to a
written opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent and the affected Holders, or (B) such security is exchanged for
the security of another entity in connection with a business combination
involving the Company that is approved by each of OFI and the Note Holders and
covered by an effective registration statement on Form S-4.

 



3 

 

 

“Registration Statement” means the initial registration statement required to be
filed in accordance with Section 2(a) and any additional registration statements
required to be filed under this Agreement, including in each case the
Prospectus, amendments and supplements to such registration statements or
Prospectus, including pre- and post- effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference therein.

 

“Required Holders” means the Holders of at least a majority of the Registrable
Securities.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Trading Day” means: (i) a day on which the Common Stock is traded on a Trading
Market or (ii) if the Common Stock is not quoted on any Trading Market, a day on
which the Common Stock is quoted in the over the counter market as reported by
the Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i) and (ii) hereof, then Trading
Day shall mean a Business Day.

 

“Trading Market” means any of the New York Stock Exchange, the NYSE MKT, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, the OTC Bulletin Board system, the OTCQX market operated by OTC Markets
and the OTCQB market operated by OTC Markets Group, or any other market on which
the Common Stock of the Company is listed or quoted for trading on the date in
question.

 

2.            Registration.

 

(a)            On or prior to the applicable Filing Date, the Company shall
prepare and file with the Commission a Registration Statement covering the
resale of all Registrable Securities not already covered by an existing and
effective Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415. Each Registration Statement required to be filed
under this Agreement shall be filed on Form S-1 (or on such other form
appropriate for such purpose) and contain (except if otherwise required pursuant
to written comments received from the Commission upon a review of such
Registration Statement, other than as to the characterization of any Holder as
an underwriter, which shall not occur unless such Holder consents in writing to
such characterization) the “Plan of Distribution” attached hereto as Annex A.
The Company shall cause each Registration Statement required to be filed under
this Agreement to be declared effective under the Securities Act as soon as
possible but, in any event, no later than its Effectiveness Date, and shall use
its commercially reasonable efforts to keep each such Registration Statement
continuously effective during its entire Effectiveness Period. By 5:00 p.m.
(Eastern time) on the Business Day immediately following the Effective Date of
each Registration Statement, the Company shall file with the Commission in
accordance with Rule 424 under the Securities Act the final prospectus to be
used in connection with sales pursuant to such Registration Statement (whether
or not such filing is technically required under such Rule). If for any reason
other than due solely to SEC Restrictions (as defined below), a Registration
Statement is effective but not all outstanding Registrable Securities are
registered for resale pursuant thereto, then the Company shall prepare and file
by the applicable Filing Date an additional Registration Statement to register
the resale of all such unregistered Registrable Securities for an offering to be
made on a continuous basis pursuant to Rule 415.

 



4 

 

 

(b)            Promptly following any date on which the Company becomes eligible
to use a registration statement on Form S-3 to register Registrable Securities
for resale, the Company shall file a Registration Statement on Form S-3 covering
all Registrable Securities (or a post-effective amendment on Form S-3 to the
then effective Registration Statement) and shall cause such Registration
Statement to be filed by the Filing Date for such Registration Statement and
declared effective under the Securities Act as soon as possible thereafter, but
in any event by the Effectiveness Date therefor. Such Registration Statement
shall contain (except if otherwise required pursuant to written comments
received from the Commission upon a review of such Registration Statement, other
than as to the characterization of any Holder as an underwriter, which shall not
occur unless such Holder consents in writing to such characterization) the “Plan
of Distribution” attached hereto as Annex A. The Company shall use its
commercially reasonable efforts to keep such Registration Statement continuously
effective under the Securities Act during the entire Effectiveness Period. By
5:00 p.m. (Eastern time) on the Business Day immediately following the Effective
Date of such Registration Statement, the Company shall file with the Commission
in accordance with Rule 424 under the Securities Act the final prospectus to be
used in connection with sales pursuant to such Registration Statement (whether
or not such filing is technically required under such Rule).

 

(c)            Notwithstanding anything to the contrary contained in this
Section 2, if the Company receives Commission Comments, and following
discussions with and responses to the Commission (it being understood that the
Company will permit the Holders and counsel to the Holders to review and comment
on such responses and any related amendments to the Registration Statement and
incorporate any and all reasonable comments of the Holders and counsel to the
Holders relating thereto) in which the Company uses its commercially reasonable
efforts to cause as many Registrable Securities for as many Holders as possible
to be included in the Registration Statement filed pursuant to Section 2(a)
without characterizing any Holder as an underwriter unless such Holder consents
in writing to such characterization (and in such regard uses its commercially
reasonable efforts to cause the Commission to permit any Holder or its counsel
to participate in Commission conversations on such issue together with the
Company’s counsel, and timely conveys relevant information concerning such issue
with the Holders or their counsel) (the day that such discussions and responses
are concluded shall be referred to as the “Tolling Date”), the Company is unable
to cause the inclusion of all Registrable Securities, then the Company may,
following not less than three (3) Trading Days prior written notice to the
Holders (i) remove from the Registration Statement such Registrable Securities
(the “Cut Back Shares”) and/or (ii) agree to such restrictions and limitations
on the registration and resale of the Registrable Securities, in each case as
the Commission may require in order for the Commission to allow such
Registration Statement to become effective; provided, that in no event may the
Company characterize any Holder as an underwriter unless such Holder consents in
writing to such characterization (collectively, the “SEC Restrictions”). Unless
the SEC Restrictions otherwise require, any cut-back imposed pursuant to this
Section 2(c) shall be allocated among the Registrable Securities of the Holders
on a pro rata basis. The required Effectiveness Date for such Registration
Statement will be tolled until such time as the Company is able to effect the
registration of the Cut Back Shares in accordance with any SEC Restrictions if
such Registrable Securities cannot at such time be resold by the Holders thereof
without restrictions pursuant to Rule 144 (such date, the “Restriction
Termination Date”). From and after the Restriction Termination Date, all
provisions of this Section 2 shall again be applicable to the Cut Back Shares
(which, for avoidance of doubt, retain their character as “Registrable
Securities”) if such Registrable Securities cannot at such time be resold by the
Holders thereof without volume limitations pursuant to Rule 144 so that the
Company will be required to file with and cause to be declared effective by the
Commission such additional Registration Statements in the time frames set forth
herein as necessary to ultimately cause to be covered by effective Registration
Statements all Registrable Securities. For the avoidance of doubt, the time
period starting from the Tolling Date and ending with the Restriction
Termination Date shall be excluded in calculating the applicable Effectiveness
Date.

 



5 

 

 

(d)            Each Holder agrees to furnish to the Company a completed
Questionnaire in the form attached to this Agreement as Annex B (a “Selling
Holder Questionnaire”). The Company shall not be required to include the
Registrable Securities of a Holder in a Registration Statement) to any Holder
who fails to furnish to the Company a fully completed Selling Holder
Questionnaire at least two Trading Days prior to the Filing Date (subject to the
requirements set forth in Section 3(a)).

 

(e)            If: (i) a Registration Statement is not filed on or prior to its
Filing Date covering the Registrable Securities required under this Agreement to
be included therein, or (ii) a Registration Statement is not declared effective
by the Commission on or prior to its required Effectiveness Date or if by the
first Business Day immediately following the Effective Date in which the
Commission accepts filings on its EDGAR database, the Company shall not have
filed a “final” prospectus for the Registration Statement with the Commission
under Rule 424(b) in accordance with the terms hereof (whether or not such a
prospectus is technically required by such Rule), or (iii) after its Effective
Date, without regard for the reason thereunder or efforts therefor, such
Registration Statement ceases for any reason to be effective and available to
the Holders as to all Registrable Securities to which it is required to cover at
any time prior to the expiration of its Effectiveness Period for more than an
aggregate of 30 Trading Days during any 12-month period, which need not be
consecutive (any such failure or breach being referred to as an “Event,” and for
purposes of clauses (i) or (ii) the date on which such Event occurs, or for
purposes of clause (iii) the date on which such 30 Trading Day-period is
exceeded, being referred to as “Event Date”), then in addition to any other
rights the Holders may have hereunder or under applicable law: on the last day
of each 30-day period after each such Event Date (if the applicable Event shall
not have been cured by such date) until the applicable Event is cured, the
Company shall pay to each Holder an amount in cash, as partial liquidated
damages and not as a penalty, equal to 1.0% of the product obtained by
multiplying (x) $1.00 by (y) the number of Registrable Securities held by such
Holder (such product being the “Investment Amount”). The parties agree that in
no event will the Company be liable for liquidated damages under this Agreement
in excess of 1.0% of the Investment Amount in any single month and that the
maximum aggregate liquidated damages payable to the Holders under this Agreement
shall be ten percent (10%) of the Investment Amount. The partial liquidated
damages pursuant to the terms hereof shall apply on a daily pro-rata basis for
any portion of each 30-day period prior to the cure of an Event, and shall cease
to accrue (unless earlier cured) upon the expiration of the Effectiveness
Period.

 



6 

 

 

3.            Registration Procedures. In connection with the Company’s
registration obligations hereunder:

 

(a)            The Company shall not file a Registration Statement, any
Prospectus or any amendments or supplements thereto in which the “Selling
Stockholder” section thereof differs from the disclosure received from a Holder
in its Selling Holder Questionnaire (as amended or supplemented). The Company
shall not file a Registration Statement, any Prospectus or any amendments or
supplements thereto in which it (i) characterizes any Holder as an underwriter,
unless such Holder consents in writing to such characterization, (ii) excludes a
particular Holder due to such Holder refusing to be named as an underwriter, or
(iii) reduces the number of Registrable Securities being registered on behalf of
a Holder except pursuant to, in the case of subsection (iii), the Commission
Comments, without, in each case, such Holder’s express written authorization,
unless such reduction is made pursuant to Section 2(c) hereof. The Company shall
also ensure that each Registration Statement (including any amendments or
supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading.

 

(b)            The Company shall (i) prepare and file with the Commission such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that would not result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the Registration Statement(s) and the disposition of all
Registrable Securities covered by each Registration Statement.

 



7 

 

 

(c)            The Company shall notify the Holders as promptly as reasonably
possible (and, in the case of (i)(A) below, not less than three Trading Days
prior to such filing and, in the case of (v) below, not less than three Trading
Days prior to the financial statements in any Registration Statement becoming
ineligible for inclusion therein) and (if requested by any such Person) confirm
such notice in writing no later than one Trading Day following the day (i)(A)
when a Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on such Registration Statement (the
Company shall provide true and complete copies thereof and all written responses
thereto that pertain to the Holders as a Selling Stockholder or to the Plan of
Distribution, but not information which the Company believes would constitute
material and non-public information); and (C) with respect to each Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the Commission or any other Federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

(d)            The Company shall use its commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Holders of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

 

(e)            The Company shall provide to the Holders and their counsel with
drafts of each Registration Statement and each amendment thereto within a
reasonable time in advance of the filing of the same with the Commission such
that the Holders and their counsel may review and comment on each such
Registration Statement and each amendment thereto and the Company shall
incorporate all reasonable comments received from the Holders and their counsel
with respect to such drafts prior to filing the same with the Commission. The
Company shall furnish to the Holders, without charge and at the option of the
Company in electronic format, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
the Holders (including those previously furnished) promptly after the filing of
such documents with the Commission.

 



8 

 

 

(f)             The Company shall promptly deliver to the Holders, without
charge, as many copies of each Prospectus or Prospectuses (including each form
of prospectus) and each amendment or supplement thereto as the Holders may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Holders in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto.

 

(g)            Prior to any public offering of Registrable Securities, the
Company shall register or qualify such Registrable Securities for offer and sale
under the securities or Blue Sky laws of all jurisdictions within the United
States as any Holder may request, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
Registration Statements; provided, however, in connection with any such
registration or qualification, the Company shall not be required to (i) qualify
to do business in any jurisdiction where the Company would not otherwise be
required to qualify, (ii) subject itself to general taxation in any such
jurisdiction, (iii) file a general consent to service of process in any
jurisdiction, or (iv) make any change to the Company’s articles of incorporation
or bylaws.

 

(h)            The Company shall cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement(s), which certificates shall be free, to the extent permitted by the
Remediation Agreement, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may request.

 

(i)             Upon the occurrence of any event contemplated by Section
3(c)(v), as promptly as reasonably possible, the Company shall prepare a
supplement or amendment, including a post-effective amendment, to the affected
Registration Statements or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(j)             The Company shall notify the Holders in writing of the happening
of any event, as promptly as practicable after becoming aware of such event, as
a result of which the prospectus included in a Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (provided that in no event shall such notice contain any material,
nonpublic information), and promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission. The Company
shall also promptly notify the Holders in writing when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective.

 



9 

 

 

(k)            If any Holder is required under applicable securities laws to be
described in the Registration Statement as an underwriter, at the reasonable
request of such Holder, the Company shall furnish to such Holder, on the date of
the effectiveness of the Registration Statement and thereafter from time to time
on such dates as a Holder may reasonably request: (i) a letter, dated such date,
from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Holders, and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance reasonably
acceptable to such counsel and as is customarily given in an underwritten public
offering, addressed to the Holders.

 

(l)             The Company shall hold in confidence and not make any disclosure
of information concerning a Holder provided to the Company unless: (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning a Holder is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to such Holder and allow such Holder, at the Holder’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.

 

(m)           The Company shall use its commercially reasonable efforts to cause
all of the Registrable Securities covered by a Registration Statement to be
listed on each national securities exchange on which securities of the same
class or series issued by the Company are then listed, if any, if the listing of
such Registrable Securities is then permitted under the rules of such exchange.
The Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section 3(m).

 

(n)            The Company shall cooperate with the Holders who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend to
the extent permitted by the Remediation Agreement) representing the Registrable
Securities to be offered pursuant to a Registration Statement and enable such
certificates to be in such denominations or amounts, as the case may be, as the
Holders may reasonably request and registered in such names as the Holders may
request.

 

(o)            If requested by a Holder, the Company shall as soon as
practicable: (i) incorporate in a prospectus supplement or post-effective
amendment such information as a Holder reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by a Holder holding any Registrable Securities.

 



10 

 

 

4.            Registration Expenses.

 

(a)            All fees and expenses incident to the performance of or
compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed or quoted
for trading, (B) with respect to filings with FINRA by any underwriter’s counsel
for compensation review pursuant to FINRA Rule 5110, and (C) in compliance with
applicable state securities or Blue Sky laws), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by a Holder), (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel for the Company,
(v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions incurred by any Holder.

 

5.            Indemnification.

 

(a)            Indemnification by the Company. The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, agents, investment advisors, partners,
members and employees of each of them, each Person who controls any such Holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and reasonable attorneys’
fees) and expenses (collectively, “Losses”), as incurred, arising out of or
relating to (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or in any blue sky application or other document executed by the
Company specifically for that purpose or based upon written information
furnished by the Company filed in any state or other jurisdiction in order to
qualify any or all of the Registrable Securities under the securities laws
thereof (any such application, document or information herein called a “Blue Sky
Application”), or arising out of or relating to any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein, or
to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus, or such Blue
Sky Application or in any amendment or supplement thereto, (ii) any violation by
the Company or its agents of any rule or regulation promulgated under the
Securities Act applicable to the Company or its agents and relating to action or
inaction required of the Company in connection with such registration; or (iii)
any failure to register or qualify the Registrable Securities included in any
such Registration Statement in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on such Holder’s behalf and will reimburse
such Holder, and each such officer, director or member and each such controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action. The Company shall notify the Holders promptly of the institution, threat
or assertion of any Proceeding of which the Company is aware in connection with
the transactions contemplated by this Agreement.

 



11 

 

 

(b)            Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon any untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto, or arising solely
out of or based solely upon any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading to the
extent, but only to the extent that, such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto.
In no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

 

(c)            Conduct of Indemnification Proceedings. If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

 



12 

 

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided,
that, the Indemnifying Party shall pay for no more than two separate sets of
counsel for all Indemnified Parties and such legal counsel shall be selected by
the Required Holders. The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 

(d)            Contribution. If a claim for indemnification under Section 5(a)
or 5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

 



13 

 

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), (i) no Person involved in
the sale of Registrable Securities which Person is guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act) in
connection with such sale shall be entitled to contribution from any Person
involved in such sale of Registrable Securities who was not guilty of fraudulent
misrepresentation; and (ii) no Holder shall be required to contribute, in the
aggregate, any amount in excess of the amount by which the proceeds actually
received by such Holder from the sale of the Registrable Securities subject to
the Proceeding exceeds the amount of any damages that such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.            Reports Under the Exchange Act. With a view to making available to
the Holders the benefits of Rule 144 or any other similar rule or regulation of
the Commission that may at any time permit the Holders to sell Registrable
Securities of the Company to the public without registration, the Company
agrees, for so long as Registrable Securities are outstanding and held by the
Holders, to:

 

(a)          make and keep public information available, as those terms are
understood, defined and required in Rule 144;

 

(b)          file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements and the filing of
such reports and other documents is required for the applicable provisions of
Rule 144; and

 

(c)          furnish to each Holder so long as such Holder owns Registrable
Securities, promptly upon request, such information as may be reasonably and
customarily requested to permit the Holders to sell such securities pursuant to
Rule 144 without registration.

 

7.            Assignment of Registration Rights. The rights under this Agreement
shall be automatically assignable by the Note Holders and OFI to any permitted
transferee of all or any portion of their Registrable Securities if: (i) the
transferor agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company within five (5)
Business Days after such assignment; (ii) the Company is, within five (5)
Business Days after such transfer or assignment, furnished with written notice
of (a) the name and address of such transferee or assignee, and (b) the
securities with respect to which such registration rights are being transferred
or assigned; (iii) immediately following such transfer or assignment the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act or applicable state securities laws; (iv) at or before the
time the Company receives the written notice contemplated by clause (ii) of this
sentence the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein; and (v) such transfer shall
have been made in accordance with the applicable requirements of the Remediation
Agreement.

 



14 

 

 

8.           Miscellaneous.

 

(a)            Remedies. In the event of a breach by the Company or by a Holder,
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(b)            No Piggyback on Registrations. Neither the Company nor any of its
security holders (other than the Holders in such capacity pursuant hereto) may
include securities of the Company in a Registration Statement other than the
Registrable Securities, and the Company shall not during the Effectiveness
Period enter into any agreement providing any such right to any of its security
holders.

 

(c)            Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement.

 

(d)            Discontinued Disposition. Each Holder agrees by its acquisition
of such Registrable Securities that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3(c), such
Holder will forthwith discontinue disposition of such Registrable Securities
under the Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing by the Company that the use of the applicable Prospectus may
be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

 

(e)            Piggy-Back Registrations. If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen calendar days after receipt of such notice,
any such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights.

 



15 

 

 

(f)            Amendments and Waivers. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Holders. Any amendment or waiver
effected in accordance with this Section 8(f) shall be binding upon the Holders
and the Company. No such amendment shall be effective to the extent that it
applies to less than all of the Holders. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of this Agreement unless the same consideration also is offered to all
of the parties to this Agreement. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of certain Holders and that does not directly
or indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities to which such waiver or consent
relates.

 

(g)            Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered if delivered in accordance
with Section 9(g) of the Remediation Agreement.

 

(h)            Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. The Company may not
assign its rights or obligations hereunder without the prior written consent of
each Holder. Each Holder may assign their respective rights hereunder in the
manner and to the Persons as permitted hereunder and under the Remediation
Agreement.

 

(i)             Execution and Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and, all of which taken together shall constitute one and the same
Agreement. Counterparts may be delivered via facsimile, electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

(j)            Mediation; Arbitration; Governing Law. In the event of a dispute
between any of the parties arising under or relating in any way whatsoever to
this Agreement, the disputing parties shall attempt to resolve it through good
faith negotiation. If the dispute is not resolved through such negotiation, then
the disputing parties shall attempt to resolve it through mediation in the State
of New York, USA, with a neutral, third-party mediator mutually agreed upon by
the disputing parties. Unless otherwise agreed by the disputing parties, the
costs of mediation shall be shared equally. If the dispute is not resolved
through mediation, then upon written demand by one of the disputing parties it
shall be referred to a mutually agreeable arbitrator. The arbitration process
shall be conducted in accordance with the laws of the United States of America
and the State of New York, except as modified herein. Venue for the arbitration
hearing shall be the State of New York, USA. All remedies, legal and equitable,
available in court shall also be available in arbitration. The arbitrator’s
decision shall be final and binding, and judgment may be entered thereon in a
court of competent jurisdiction. This Agreement shall be interpreted and
enforced in accordance with the laws of the United States of America and the
State of New York, without regard to conflict of law principles thereof. In any
dispute arising out of or relating in way whatsoever to this Agreement,
including arbitration, the substantially prevailing party shall be entitled to
recover its costs and attorney fees from the other disputing parties.

 



16 

 

 

(k)            Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

 

(l)             Entire Agreement. This Agreement, the Remediation Agreement and
the instruments referenced herein and therein constitute the entire agreement
among the parties hereto with respect to the subject matter hereof and thereof.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein and therein. This Agreement, the
Remediation Agreement and the instruments referenced herein and therein
supersede all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof and thereof.

 

(m)            Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

(n)            Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 



17 

 

 

(o)            Independent Nature of Holders’ Obligations and Rights. The
obligations of each Holder under this Agreement are several and not joint with
the obligations of each other Holder, and no Holder shall be responsible in any
way for the performance of the obligations of any other Holder under this
Agreement. Nothing contained herein or in the Remediation Agreement, and no
action taken by any Holder pursuant thereto, shall be deemed to constitute the
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or the Remediation Agreement. Each Holder
acknowledges that no other Holder will be acting as agent of such Holder in
enforcing its rights under this Agreement. Each Holder shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Holder to be joined as an additional party in any Proceeding for such
purpose. The Company acknowledges that each of the Holders has been provided
with the same Registration Rights Agreement for the purpose of closing a
transaction with multiple Holders and not because it was required or requested
to do so by any Holder.

 

[Signature Page Follows]

 

18 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 



  COMPANY:       FC GLOBAL REALTY INCORPORATED       By: /s/ Michael R. Stewart
  Name: Michael R. Stewart   Title: Chief Executive Officer       OFI:      
OPPORTUNITY FUND I-SS, LLC       BY: OP FUND I MANAGER, LLC       By: /s/
Kristen Pigman   Name: Kristen Pigman   Title: Director       NOTE HOLDERS:    
  /s/ Dolev Rafaeli   Dolev Rafaeli       /s/ Dennis M. McGrath   Dennis M.
McGrath       /s/ Yoav Ben-Dror   Yoav Ben-Dror



 

 

 

 

Annex A

Plan of Distribution

 

The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of common stock on any stock exchange, market or trading facility
on which the shares are traded or quoted or in private transactions. These sales
may be at fixed or negotiated prices. The Selling Stockholders may use any one
or more of the following methods when selling shares:

 

●ordinary brokerage transactions and transactions in which the broker-dealer
solicits Investors;

 

●block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

●purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

●an exchange distribution in accordance with the rules of the applicable
exchange;

 

●privately negotiated transactions;

 

●through the writing of options on the shares;

 

●to cover short sales made after the date that this Registration Statement is
declared effective by the Commission;

 

●broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 

●a combination of any such methods of sale; and

 

●any other method permitted by applicable law.

 

The selling stockholders may also sell shares under Rule 144 of the Securities
Act of 1933, as amended (the “Securities Act”), if available, rather than under
this prospectus. The selling stockholders shall have the sole and absolute
discretion not to accept any purchase offer or make any sale of shares if it
deems the purchase price to be unsatisfactory at any particular time.

 

The selling stockholders, alternatively, may sell all or any part of the shares
offered in this prospectus through an underwriter. The selling stockholders have
not entered into any agreement with a prospective underwriter and there is no
assurance that any such agreement will be entered into.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 



 

 

 

The selling stockholders or their respective pledgees, donees, transferees or
other successors in interest, may also sell the shares directly to market makers
acting as principals and/or broker-dealers acting as agents for themselves or
their customers. Such broker-dealers may receive compensation in the form of
discounts, concessions or commissions from the selling stockholders and/or the
purchasers of shares for whom such broker-dealers may act as agents or to whom
they sell as principal or both in amounts to be negotiated. Market makers and
block purchasers purchasing the shares will do so for their own account and at
their own risk. It is possible that a selling stockholder will attempt to sell
shares of common stock in block transactions to market makers or other
purchasers at a price per share which may be below the then existing market
price. We cannot assure that all or any of the shares offered in this prospectus
will be issued to, or sold by, the selling stockholders. The selling
stockholders and any brokers, dealers or agents, upon effecting the sale of any
of the shares offered in this prospectus, may be deemed to be “underwriters” as
that term is defined under the Securities Act, the Exchange Act and the rules
and regulations of such acts. In such event, any commissions received by such
broker-dealers or agents and any profit on the resale of the shares purchased by
them may be deemed to be underwriting commissions or discounts under the
Securities Act.

 

In connection with the sale of our common stock, the selling stockholders may
enter into hedging transactions with broker-dealers or other financial
institutions, which may in turn engage in short sales of the common stock in the
course of hedging the positions they assume. The selling stockholders may also
sell shares of our common stock short and deliver these securities to close out
their short positions, or loan or pledge the common stock to broker-dealers that
in turn may sell these securities. The selling stockholders may also enter into
option or other transactions with broker-dealers or other financial institutions
or the creation of one or more derivative securities which require the delivery
to such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

 

The selling stockholders and any other persons participating in the sale or
distribution of the shares will be subject to applicable provisions of the
Exchange Act, and the rules and regulations under such act, including, without
limitation, Regulation M. These provisions may restrict certain activities of,
and limit the timing of purchases and sales of any of the shares by, the selling
stockholders or any other such person. In the event that any of the selling
stockholders are deemed an affiliated purchaser or distribution participant
within the meaning of Regulation M, then the selling stockholders will not be
permitted to engage in short sales of common stock. Furthermore, under
Regulation M, persons engaged in a distribution of securities are prohibited
from simultaneously engaging in market making and certain other activities with
respect to such securities for a specified period of time prior to the
commencement of such distributions, subject to specified exceptions or
exemptions. In addition, if a short sale is deemed to be a stabilizing activity,
then the selling stockholders will not be permitted to engage in a short sale of
our common stock. All of these limitations may affect the marketability of the
shares.

 



 

 

 

If a selling stockholder notifies us that it has a material arrangement with a
broker-dealer for the resale of the common stock, then we would be required to
amend the registration statement of which this prospectus is a part, and file a
prospectus supplement to describe the agreements between the selling stockholder
and the broker-dealer.

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

 

We are required to pay all fees and expenses incident to the registration of the
shares, including fees and disbursements of counsel to the selling stockholders,
but excluding brokerage commissions or underwriter discounts.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 



 